Citation Nr: 0719198	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical spine or 
neck injury.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for left side numbness 
and tingling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.S., and M.E. 


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2007; a 
transcript is of record. 

At the veteran's videoconference hearing, her representative 
raised the issues of entitlement to a total disability rating 
due to individual unemployability and service connection for 
a liver condition secondary to service-connected conditions.  
The Board refers these issues to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she suffers from various disabilities 
as a result of an injury she sustained after falling 30 feet 
during a training exercise in July 1999.  The veteran is 
currently service-connected for stress fractures and 
tendinitis of the left and right feet, patellofemoral pain 
syndrome in the left and right knees, tendonitis of the left 
and right hips, and chronic lumbosacral strain as a result of 
that injury.  The veteran claims that the disabilities 
currently on appeal stem from that injury as well. 

The medical evidence shows that the veteran first began 
experiencing headaches in May 2002.  The veteran testified at 
her videoconference hearing that subsequent headaches were 
accompanied by neck pain and left sided tingling and 
numbness.  The veteran testified that in addition to chronic 
pain and numbness, she experiences drooling.  The veteran 
also reported that she suffers from depression as a result of 
her disabilities and resulting inability to work.  

The record shows that the veteran has received treatment from 
a rheumatologist, a chiropractor, and a neurologist for her 
conditions.  Medical records from these specialists show 
diagnoses of degenerative joint disease of the cervical 
spine, severe left occipital neuralgia, myalgia and myositis, 
tension headache, migraine headache, cervicobrachial 
syndrome, cervicocranial syndrome, segmental dysfunction of 
the cervical region, and myofascitis.  The veteran claimed at 
her videoconference hearing that her doctors have told her 
that the in-service injury caused her current conditions.  
Although the veteran's doctors have noted the in-service 
injury, none have provided an opinion as to whether the 
injury resulted in the current conditions.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. 
§ 5103A(d)(1) (West 2002).  Here, a medical examination and 
nexus opinion is necessary to determine whether the any of 
the claimed disabilities can be attributed to the injury 
sustained in July 1999 during her active duty service.  The 
veteran should be afforded the appropriate medical 
examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
examination(s) by appropriate medical 
specialist(s) to ascertain the etiology of 
the cervical spine disorder, headaches, 
and left sided tingling and numbness.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiners are requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  Please send 
the claims folder to the examiners for 
review in conjunction with the 
examinations. 

2.  The veteran should be afforded a 
psychiatric examination to determine 
whether she suffers from depressive 
disorder, and if so, whether it is the 
result of a service-connected disability.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

3.  Thereafter, the veteran's claims of 
entitlement to service connection for a 
cervical spine or neck disability, migraine 
headaches, depression, and left side 
numbness and tingling should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and her 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



